  Case 8:19-cv-02165-WFJ-SPF Document 1 Filed 08/29/19 Page 1 of 3 PageID 1



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

ANTHONY VEGA,

      Plaintiff,

vs.                                                   CASE NO.:

MICHAELSON GROUP, INCORPORATED,
DBA SUMMER LAKE VILLAS,

   Defendant.
_______________________________________/

                                             COMPLAINT

        Plaintiff, ANTHONY VEGA, by and through his undersigned counsel, and sues the Defendant,

MICHAELSON GROUP, INCORPORATED, DBA SUMMER LAKE VILLAS, a Florida Profit

Corporation, and alleges as follows:

                                    JURISDICTION AND VENUE

         1.        Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. § 201, et seq.

         2.        Venue lies within United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 139l(b).

                                                PARTIES

         3.        Plaintiff, ANTHONY VEGA ("VEGA"), is a resident of Hernando County, Florida

at all times material and worked for Defendant in this Juridical District during the applicable statute

of limitations.
   Case 8:19-cv-02165-WFJ-SPF Document 1 Filed 08/29/19 Page 2 of 3 PageID 2




          4.         Defendant, MICHAELSON GROUP, INCORPORATED, DBA SUMMER LAKE

VILLAS, is a Florida Profit Corporation authorized and doing business in this Judicial District.

          5.          Defendant is an enterprise engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A).

          6.          Plaintiff was an employee of Defendant pursuant to 29 U.S.C. § 203(e)(l),

Defendant was Plaintiff's employer within the meaning of 29 U.S.C. § 203(d), and Defendant

employed Plaintiff within the meaning of 29 U.S.C. § 203(g).

                                        FACTUAL ALLEGATIONS

          7.          Plaintiff, ANTHONY VEGA, was employed with Defendant from approximately

April 22, 2019 to May 2, 2019 as Maintenance Supervisor earning approximately $17.00 per hour.

          8.          As Maintenance Supervisor, Plaintiff worked in excess of 40 hours per work week

for which he was not compensated by Defendant at a rate of time and one half his regular hourly

rate. Plaintiff worked approximately one to two hours of overtime each day. Plaintiff was not

compensated for any of this work at the rate of one and a halftime his regular rate of pay.

                                                COUNT I
                                 (Fair Labor Standard Act - Overtime)

          9.          Plaintiff realleges paragraphs one (1) through eight (8) as though set forth fully

herein.

          10.         The employment of Plaintiff provided for a forty (40) hour work week but

throughout his respective employment Plaintiff was required to work and did work a substantial

number of hours in excess of forty (40) hours per work week.

               11.    At all times material, Defendant failed to comply with 29 U.S.C. § 201 et seq., in

 that Plaintiff worked for Defendant in excess of the maximum hours provided by law, but no

                                                        5
  Case 8:19-cv-02165-WFJ-SPF Document 1 Filed 08/29/19 Page 3 of 3 PageID 3




provision was made by Defendant to compensate Plaintiff at the rate of time and one-half his regular

rate of pay for the hours worked over forty (40) in a work week.

           12.   Defendant's failure to pay Plaintiff the required overtime pay was intentional and

willful.

           13.   As a direct and legal consequence of Defendant's unlawful acts, Plaintiff has suffered

damages and has incurred, or will incur, costs and attorneys' fees in the prosecution of this matter.

           WHEREFORE, Plaintiff, ANTHONY VEGA, respectfully request all legal and equitable

relief allowed by law including judgment against Defendant for overtime compensation, liquidated

damages, prejudgment interest; payment of reasonable attorneys' fees and costs incurred in the

prosecution of this claim and equitable relief declaring and mandating the cessation of Defendant's

unlawful pay policy and such other relief as the court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

           14.   Plaintiff requests a jury trial on all issues so triable.

Dated this 29th day of August, 2019.


                                                  FLORIN, GRAY, BOUZAS, OWENS, LLC

                                                  /s/ Miguel Bouzas__________
                                                  MIGUEL BOUZAS, ESQUIRE
                                                  Florida Bar No.: 48943
                                                  Primary: miguel@fgbolaw.com
                                                  Secondary: gina@fgbolaw.com
                                                  WOLFGANG M. FLORIN, ESQUIRE
                                                  Florida Bar No.: 907804
                                                  wolfgang@fgbolaw.com
                                                  16524 Pointe Village Drive, Suite 100
                                                  Lutz, FL 33558
                                                  Telephone (727) 254-5255
                                                  Facsimile (727) 483-7942
                                                  Attorneys for Plaintiff


                                                      5
